Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	Claims 1-3, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khalatian et al. (2016/0182721) in view of Kumar et al. (2015/0350429).   
As to claim 1, Khalatian teaches a computerized-method for operating an Omni Session Handling engine for proactive OSH (Figs. 6 & 7A-7C and related texts [101-103] – initiating communication with customer using different communication channels such as chat, voice call, co-browsing previews; [0004] – chat session, voice call, IM session), according to one or more predefined requirements, to maximize capacity of an agent in a contact center ([0092-0093] – process user requests in order to direct the user to appropriate product or service information and connect the requesting user to agents for answers to the request and select an agent workflow, a workflow to be performed…can be selected for performance by the agent and direct the request or contact to a selected agent with matching expertise hence would maximize capacity of an agent in a contact center) comprising:
allocating a queue an interaction out of the retrieved two or more interactions to an agent or to a team of agents (abstract, [0004-0005, 0095]);
presenting the agent or an agent in the team of agents with a digital preview of two or more interactions from the queue of the interaction for consideration via a display unit (console) (Fig. 5E - Michelle is chatting with Arthur, also chatting with Paul while co-browsing state is active, and also interact with Vladmir (waiting)), while the agent is handling the interaction ([0002, 0005-0006] – providing agent a co-browsing preview of a queued contact before and during handling of the contact); and
receiving from the agent a decision upon review of the presented digital preview of the two or more interactions; wherein the received decision is to accept one or more proactive interactions ([0099] – where Khalatian teaches agent selects options including take as chat to initiate a chat session with the customer or take as call to initiate a voice call with the customer, hence it would have obvious that accepting the interaction) from the presented digital preview of the two or more interaction or to reject thereof ([0095] – based on the preview the agent can make decisions to transfer the contact to another agent) or reject thereof, and
wherein at least one contact is associate to the interactions ([0099] – that cited Figs. 5D & 5E which teaches customer contact 535 comprises two or more interactions with Arthur – Chatting; Paul – Chatting; Vladmir – Waiting and Fig. 13E also display two or more interactions). Khalatian does not explicitly disclose retrieving two or more interactions from a Customer Relations Management (CRM) database based on a requirement for an outreach to be stored in a queue of proactive contacts.  However, Khalatian teaches orders placed by customer and stored in database 218; and storage subsystem 300 with ability of storing and retrieving computer readable information; and Customer Relationship Management include information defining number of workflows comprises scripts for other actions of the CRM system ([0062-0066, 0081, 0091]); placing the contact into a queue for the selected agent, a selection of the contact from the queue for the selected agent can be received based on the live and real-time co-browsing preview provided to the agent ([0005]). It would have been obvious that Khalatian’s system has ability of retrieving interactions from a CRM database for the purpose of improving methods and systems for customer contact assignment in a task routing system.
Khalatian does not explicitly disclose requirement for an outreach to be stored in a queue.
Kumar teaches the call center of the call handling system include an outbound call queue and making outbound calls to communication devices ([0058]).
It would have been obvious before the effective filing date of claims invention to incorporate the teachings of Kumar into the teachings of Khalatian for the purpose of retrieving two or more interactions from a Customer Relations Management (CRM) database based on a requirement for an outreach to be stored in a queue of proactive contacts in order to determine an appropriate agent to route the call to or to assign an outbound call to.
As to claim 2, Khalatian teaches the computerized-method of claim 1, wherein the allocating is based on at least one of: predetermined set of rules ([0005, 0102] – where Khalatian discussed providing a co-browsing preview of a queued contact, allocating an agent from a plurality of agents based at least in part on the contact and a defined set of skills for each of the agents), machine learning, artificial intelligence, or any combination thereof.
As to claim 3, Khalatian teaches the computerized-method of claim 1, wherein the allocating of the queue of two or more interactions is based on correlation between preconfigured skills and preferences of the agent or the team of agents and one or more predefined criteria which are required to handle the interaction (abstract, [0003, 0005, 0101] – where Khalatian discussed selecting an agent based on the topic of the question or request and a predefined profile of the agent includes indications of the agent’s skills and expertise; providing a co-browsing preview of a queued contacts, allocating an agent from a plurality of agents based at least in part on the contact and a defined set of skills for each of the agents and a selection of the contact from the queue for the selected agent can be received).
As to claim 12, Khalatian teaches the computerized-method of claim 1, wherein the computerized-method further comprising receiving a request from the agent to transfer the one or more proactive interactions from the presented digital preview of the two or more interactions to a queue of interactions of another agent ([0103] – where Khalatian discussed the agent selects the option to transfer the interaction to another agent) or to a queue of another team of agents or a queue of a predefined criteria or any other queue of interactions.
Claim 18 is rejected for the same reasons discussed above with respect to claim 1. Furthermore, Khalatian teaches a display unit ([0039] – display devices of client computing devices 102, 104, 106, 108, [0077]); a processor ([0030, 0073-0073, 0080, 0116]); orders placed by customer and stored in databased 218 and storage subsystem 300 with ability of storing and retrieving computer readable information, and Customer Relationship Management include information defining number of workflows comprises scripts for other actions of the CRM system ([0062-0066, 0081, 0091]) and a memory to store the queue of proactive contacts and the queue of one or more interactions ([0102] – where Khalatian discussed selection of the contact by clicking from the queue of contacts for the selected agent, hence it would have been obvious that the queue of interactions/contacts stored in memory in order for selecting later from the queue of contacts).

3.	Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Khalatian and Kumar in view of Peterson et al. (US Patent 7,039,166).
As to claim 4, Khalatian and Kumar do not explicitly disclose the computerized-method of claim 1, wherein the computerized-method further comprising, receiving one or more notes from the agent to record: (i) one or more decision reasoning; or (i) review process; or (iii) observations, or any combination thereof.  However, Khalatian teaches based on the preview, the agent decide to take some action related to the contact; the agent has made a selection by right clicking on the contact and select to initiate a chat session with the customer, initiate a voice call with the customer, or transfer the customer to a different agent ([0098-0100]). Hence, it would have been obvious that the agent observes the preview and decides what action to take. It would have been obvious to incorporate the teachings of receiving notes from the agent about decision reasoning or review process or observations for the purpose of having a record on actions taken by agent for future references.
Peterson teaches the observer takes notes (annotates) on the portion of the call to manually create a record of questions, answers, and comments exchanged between the caller and the agent (col. 13, lines 38-51).
It would have been obvious to one of ordinary skills in the art before the effective filing date of claims invention to incorporate the teachings taking notes (annotates) on the portion of the call to manually create a record of questions, answers, and comments exchanged between the caller and the agent of Peterson into the teachings of Khalatian and Kumar for the purpose of recording notes on reasoning of one or more decisions for later assisting others in the call center.

4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khalatian and Kumar in view of Philonenko (2002/0131399).
As to claim 5, Khalatian teaches the computerized-method of claim 5 wherein the computerized method further comprising receiving from the agent: a communication channel type to perform the accepted interaction (Figs. 5E and 7A-&C and related text – where Khalatian teaches agent selects options including take as chat to initiate a chat session with the customer or take as call to initiate a voice call with the customer, hence it would have obvious that a chat session to perform chatting with customer and voice channel to perform voice call with customer). Khalatian and Kumar do not explicitly discuss a priority relative to other pending interactions to determine a priority in a personal queue of the agent or in a queue of a team of agents.
Philonenko teaches a priority relative to other pending interactions to determine a priority in a queue of the agent (Fig. 3, [0041]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of claims invention to incorporate the teachings of Philonenko into the teachings of Khalatian and Kumar for the purpose of reorganizing the order of the queue and assigning a higher priority than a call already in the queue will be placed in the queue ahead of the lower priority call.
As to claim 6, Khalatian does not explicitly disclose the computerized-method of claim 6 wherein the communication channel type is selected from: an outbound phone call, a window for composing an email, a chat, an SMS text message, a pre-packaged fax document, a social messaging or any other media content or connection type. However, Khalatian teaches if the agent finds that the contact was not optimally routed the agent transfers the customer to another channel, for example, from chat session to voice call ([0004]); and agent select to initiate a chat session with the customer or to initiate a voice call with the customer related to the customer contact ([0099]). It would have been obvious that selecting communication channel type related to outbound communication call to customer for the purpose of effectively communicate with the customer and compatible with customer’s device, for example, if customer has telephone then initiating voice outbound call with customer and if the customer has computer then initiating chat session with customer.
As to claim 7, Khalatian does not explicitly disclose the computerized-method of claim 1, wherein the computerized-method further comprising retrieving an interaction from the personal queue of the agent or in a queue of a team of agents and checking the amount of concurrent sessions via the received communication channel type. However, Khalatian teaches placing the contact into a queue for the selected agent and selecting the contact from the queue for the selected agent ([0005]), hence retrieving the contact or interaction from the queue of the agent. Khalatian further teaches initiating a chat session, voice call, Instant Messaging session ([0004]); initiating a chat session while maintaining the co-browsing preview session ([0006]); initiating a chat session, a voice call session, or transfer the call ([0099]), it would have been obvious from the initiated session one would be able to check or calculate the amount of sessions, i.e., chat session, voice call session, instant messaging session…

5.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khalatian and Kumar in view of Livanos (US patent 5,311,574).
As to claim 13, Khalatian teaches based on the preview the agent can make decisions to transfer the contact to another agent ([0095] ). Khalatian and Kumar do not explicitly disclose the computerized-method of claim 1 wherein the computerized method further comprising receiving a request from the agent to reschedule the rejected one or more proactive interactions from the presented digital preview of the two or more interactions for a specified amount of time or until a specified date and time and storing the rejected one or more proactive interactions from the presented digital preview of the two or more interactions in the database.
	Livanos teaches an incoming call from a caller and there is no agent is available to handle the call, caller prompted for telephone number and acceptance of being queued, the telephone number recorded and the call is disconnected; when an agent becomes available will places a call back to the caller for a specified amount of delay time (col. 2, lines 13-55).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of claims invention to incorporate the teachings of Livanos into the teachings of Khalatian and Kumar for the purpose of rescheduling un-handling or unsuccessful connection establishment calls and calculating an approximate time before an agent will become available to place a call back to caller and inform the caller of the approximate delay.
As to claim 14, Khalatian and Kumar do not explicitly disclose the computerized-method of claim 1 wherein the computerized method further comprising receiving a finalize request from the agent which will prevent further actions. Livanos teaches upon determining that no agent is available, and if the caller positively indicates for a call back when an agent becomes available then the caller provides the telephone number and the call is disconnected until an agent becomes available and the caller is connected to the agent (col. 2, lines 18-55); a determination is made that it was the second attempt to connection to the particular telephone number then the ticket is cleared from the queue and the call is ended (Fig. 8, 818 and 822). It would have been obvious that when the agent made a second try, the ticket is cleared from the queue and the call is ended/disconnected which prevent any further actions.
As to claim 15, Khalatian teaches two or more interactions from the queue of the interaction for consideration via a display unit (console) (Fig. 5E - Michelle is chatting with Arthur, also chatting with Paul while co-browsing digital preview state is active, and also interact with Vladmir (waiting)); and Livanos teaches conducting an attempt to establish a session with a contact that is associated to the rescheduling un-handling or unsuccessful connection establishment call at the specified date and time, and the agent or an agent in the team of agents (col. 2, lines 35-55 – where Livanos discussed an incoming call from a caller and there is no agent is available to handle the call, caller prompted for telephone number and acceptance of being queued; when an agent becomes available will places a call back to the caller for a specified amount of delay time).
As to claim 16, Livanos teaches the computerized-method of claim 14 when the attempt is unsuccessful at establishing a session with the contact that is associated to the interaction (Fig. 8, NO answer 814; col. 8, lines 1-6), the computerized-method further comprising, receiving from the agent a request to: (i) reschedule the interaction (col. 2, lines 13-55 – where Livanos discussed an incoming call from a caller and there is no agent is available to handle the call, caller prompted for telephone number and acceptance of being queued; when an agent becomes available will places a call back to the caller for a specified amount of delay time, it would have been obvious to reschedule the interaction when unsuccessfully establish a session with the contact to give the contact another chance to connect with an agent; Fig. 8, 818 2nd try) or to finalize which will prevent further actions (Fig. 8, 822 purge ticket; col. 2, lines 18-55 - if the caller positively indicates for a call back when an agent becomes available then the caller provides the telephone number and the call is disconnected until an agent becomes available and the caller is connected to the agent); (iii) queue the interaction in the personal queue of the agent (col. 8, lines 1-13, col. 2, lines 25-55) or in the queue of the team of agents; and Khalatian teaches (ii) alter the communication channel type (Figs. 5E and 7A-&C and related text – where Khalatian discussed agent selects options including take as chat to initiate a chat session with the customer or take as call to initiate a voice call with the customer, hence it would have obvious to alter the communication channel in order to have a chat channel to perform chatting with customer and voice channel to perform voice call with customer), (iii) queue the interaction in the personal queue of the agent (abstract, [0004-0005, 0095]).

6.	Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Khalatian, Kumar, and Livanos in view of Peterson et al. (US Patent 7,039,166) and Kocsis (2010/0087191).
As to claim 17, Livanos teaches the computerized-method of claim 15 when the attempt is unsuccessful at establishing a session with the contact that is associated to the interaction (Fig. 8, items 812, 814 NO answer; col. 8, lines 1-6). Khalatian, Kumar, and Livanos do not explicitly receiving from the agent one or more notes related to the unsuccessful attempt.
Peterson teaches the observer takes notes (annotates) on the portion of the call to manually create a record of questions, answers, and comments exchanged between the caller and the agent (col. 13, lines 38-51).
Kocsis teaches Call Detail Records (CDRs) for unsuccessful call attempts are generated ([0190]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of claims invention to incorporate the teachings of taking notes (annotates) on the portion of the call to manually create a record of questions, answers, and comments exchanged between the caller and the agent of Peterson and the teachings of Kocsis into the teachings of Khalatian, Kumar and Livanos for the purpose of recording notes on reasoning of one or more decisions for later assisting others in the call center and notes related to the unsuccessful attempt, i.e. phone numbers of unsuccessful attempt calls, the numbers of unsuccessful attempt, etc.
Allowable Subject Matter
7.	Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9-11 objected because they depend on objected claim 8.
Response to Arguments
8.	Terminals disclaimer(s) filed 10/19/22 and approved. The double patenting rejection(s) have been withdrawn.
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. Applicant argues that “Khalatian merely discloses systems and methods for providing a co-browsing preview of a queue contact and does not operate in an omni channel environment, In Khalatian, there is either an option of previewing several contacts which are browsing a web site or an option of handling one customer. However, the two options may not be operated at the same time, e.g., one cannot preview several digital interactions while handling an interaction.” Examiner respectfully disagrees. Khalatian teaches an Omni Session Handling engine for proactive OSH (Figs. 6 & 7A-7C and related texts [101-103] – initiating communication with customer using different communication channels such as chat, voice call, co-browsing previews; [0004] – chat session, voice call, IM session) which is exactly Applicant’s specification paragraph [0043] discloses as Omni Session Handling refers to user-initiated communication with a contact using a number of different communication channels such as voice, text, email, social media, etc.; and Khalatian Fig. 5E shows Michelle is chatting with Arthur, also chatting with Paul while co-browsing state is active, and also interact with Vladmir (waiting).
Applicant further argues that “Khalatian does not disclose computerized-method and computerized system for operating an Omni Session Handling (OSH) engine for proactive OSH to determine that an outreach is required, according to one or more predefined requirements, to maximize capacity of an agent in a contact center, as the current application does.” Examiner respectfully disagrees. Khalatian teaches an Omni Session Handling engine for proactive OSH (Figs. 6 & 7A-7C and related texts [101-103] – initiating communication with customer using different communication channels such as chat, voice call, co-browsing previews; [0004] – chat session, voice call, IM session), according to one or more predefined requirements, to maximize capacity of an agent in a contact center ([0092-0093] – process user requests in order to direct the user to appropriate product or service information and connect the requesting user to agents for answers to the request and select an agent workflow, a workflow to be performed…can be selected for performance by the agent and direct the request or contact to a selected agent with matching expertise hence would maximize capacity of an agent in a contact center); Kumar teaches the call center of the call handling system include an outbound call queue and making outbound calls to communication devices ([0058]). The combination of Khalatian and Kumar teaches the claimed limitation.
Applicant further argues that “Kumar merely shows in paragraph [0058] an outbound dialer with an Automatic Call Distributor (ACD) but has no reference to digital outbound interactions. Moreover, the combination of Khalatian and Kumar does not teach or suggest all the limitations of independent claims 1 and 18, nor does it teach or suggest all the limitations of dependent claims 2-3 and 12.” Examiner respectfully disagrees. Please refer to the above rejections of independent claims 1 and 18 as Khalatian teaches all the claims limitations except for limitation requirement for an outreach to be stored in a queue; and Kumar teaches the call center of the call handling system include an outbound call queue and making outbound calls to communication devices ([0058]). The combination of Khalatian and Kumar teaches the claimed limitation.
Applicant further argues that Kumar is silent as to “…presenting the agent or an agent in the team of agents with a digital preview of two or more interactions from the queue of two or more interactions for consideration via a display unit, while the agent is handling one or more interactions; and receiving from the agent a decision upon review of the presented digital preview of the two or more interactions, and receiving from the agent a decision upon review of the presented digital preview of the two or more interactions, wherein the received decision is to accept one or more proactive interactions from the presented digital preview of the two or more interactions or to reject thereof, and wherein at least one contact is associated to the proactive interactions”. Examiner respectfully submits that Khalatian teaches those limitations.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652